Roe, C.J. Claimant seeks an award as the widow and statutory beneficiary of firefighter Terry K. Berg, pursuant to the provisions of the Law Enforcement Officers and Firemen Compensation Act (hereinafter, the Act). Ill. Rev. Stat. 1981, ch. 48, par. 281 et seq. The Court has reviewed the Claimant’s application for benefits together with the written statement of the decedent’s supervising officer, the police reports, the coroner’s certificate of death and the report of the Attorney General. From its consideration of these documents, the Court finds: Firefighter Terry K. Berg was involved in a traffic accident while responding to a fire alarm on July 14, 1981. He never recovered from the injuries received and subsequently died on June 3, 1983, due to a coronary arrest as a consequence of brain damage. In order for an award to be granted pursuant to the Act it must be shown that the law enforcement officer or fireman was killed in the line of duty as defined in the Act. Section 2(e) of the Act (Ill. Rev. Stat. 1981, ch. 48, par. 282(e)) provides, in relevant part, that “ ‘killed in the line of duty’ means losing one’s life as a result of injury received in the active performance of duties as a law enforcement officer ... or fireman if the death occurs within one year from the date the injury was received and if that injury arose from violence or other accidental cause.” While it has been shown that the decedent’s death was accidentally caused by an injury received in the active performance of his duties as a fireman, the record indicates that his death did not occur within one year after the date the injury was received as required by the Act. Therefore, we find, regretfully, that this claim must be denied. Based on the foregoing, it is hereby ordered that this claim be, and hereby is, denied.